                  Case 19-12122-MFW              Doc 1848        Filed 03/17/21        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      )   Case No. 19-12122 (MFW)
                                                                    )
                                      Debtors.                      )   (Jointly Administered)
                                                                    )   Ref. Docket No. 1791

           CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED)
     REGARDING THIRTEENTH MONTHLY APPLICATION FOR COMPENSATION
    AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES
      LLP AS CO-COUNSEL AND CONFLICTS COUNSEL TO THE DEBTORS AND
        DEBTORS IN POSSESSION FOR THE PERIOD FROM OCTOBER 1, 2020
                        THROUGH OCTOBER 31, 2020

             The undersigned hereby certifies that:

                    1.      On February 18, 2021, Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), co-

counsel and conflicts counsel to the to the above-captioned debtors and debtors in possession

(the “Debtors”), filed the Thirteenth Monthly Application for Compensation and Reimbursement

of Expenses of Pachulski Stang Ziehl & Jones LLP as Co-Counsel and Conflicts Counsel to the

Debtors and Debtors in Possession for the Period from October 1, 2020 through October 31, 2020

[Docket No. 1791] (the “Application”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”).

                    2.      Pursuant to the notice of the Application, objections to the relief requested

in the Application were to be filed and served no later than March 11, 2021, at 4:00 p.m. prevailing

Eastern Time.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
    (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
    (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
    address is: 3880 N. Mission Road, Los Angeles, California 90031.
             Case 19-12122-MFW          Doc 1848      Filed 03/17/21      Page 2 of 3




               3.      The undersigned certifies that the Court’s docket has been reviewed in this

case and no answer, objection, or other responsive pleading to the Application appears thereon.

               4.      Pursuant to the Order (I) Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Retained Professionals and (II) Granting

Related Relief entered by this Court on October 28, 2019 [Docket No. 339], the Debtors are

authorized to pay PSZ&J $31,872.80, which represents 80% of the fees ($39,841.00), and $278.54,

which represents 100% of the expenses requested in the Application, for the period from October

1, 2020, through and including October 31, 2020, upon the filing of this certificate of no objection

and without the need for entry of a Court order approving the Application.




                           [Remainder of page intentionally left blank]




                                                 2
           Case 19-12122-MFW     Doc 1848    Filed 03/17/21    Page 3 of 3




Dated: March 17, 2021          /s/ Laura Davis Jones
Wilmington, Delaware           Laura Davis Jones (DE Bar No. 2436)
                               James E. O’Neill (DE Bar No. 4042)
                               Timothy P. Cairns (DE Bar No. 4228)
                               PACHULSKI STANG ZIEHL & JONES LLP
                               919 North Market Street, 17th Floor
                               P.O. Box 8705
                               Wilmington, Delaware 19899-8705 (Courier 19801)
                               Telephone:    (302) 652-4100
                               Facsimile:    (302) 652-4400
                               Email:        ljones@pszjlaw.com
                                             joneill@pszjlaw.com
                                             tcairns@pszjlaw.com

                               -and-

                               Joshua A. Sussberg, P.C. (admitted pro hac vice)
                               Aparna Yenamandra (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Anup Sathy, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone: (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession




                                         3
